Rece i ved:8306835376                                  Feb   6 2015 02:38pr                               P002

8306835376             EdwardsCountyDistrictCI                                          03:34:54 p.m.            02-06-2015                      2/2



                                                    Oiga Lydia H(eyes                        |(y 1
                                                                                                                                      .,|H"i|,




                                                         COUNTY
                                                         COUNTY AND ©STRICT CLERK
                                                                ANDDiSTRICI CLERK             I
                                                            (01 EAST MAIN STREET
       7S                                                        P 0 BOX -fl-i
                                                        ROCKSPRlNGS, TEXAS V6&S0 0184
   '•••:• ..\.;W
     ,::^:-.^>




                                                                                                                       c=>    •-*-•*

                                                                                                    :

                                                                                                                       m
                                                                                                                                  •    i
                                                                                                        •;             ca
             February 6, 2015                                                                                           i
                                                                                                                       en



                                                                                                                       HZ
             VIA FACSIMILE TRANSMISSION TO 210-335-2762
                                                                                                                       CO
             Fourth Court of Appeals                                                                         -




             Cadena Reeves Justice Center
                                                                                                             i   -
                                                                                                                       PO


             300 Dolorosa, Suite 3200
             San Antonio. TX 78205-3037

             RE: Cause # 3725; CLEVAN MYERS VS. NEWFIELD EXPLORATION CO.

             This is to confirm that Lloyd Muennink's payment of $353.00 has been received as of February
             2 , and the Clerk's record is now being prepared

             Should you have any questions, please call our office at yourearliest convenience.

             Sincerely,


             Cristina Coke
             Deputy Clerk

             Enclosure


             xc: Lloyd Muermink, via facsimile transmission to 512-478-6626
                   James M. Truss via facsimile transmission to 210-226-8395
                   Garry A. Merritt, via facsimile transmission to 830-232-4129